Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 1 of 8




                Exhibit 28
Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 2 of 8




 1                      FEDERAL TRADE COMMISSION
 2
 3
 4    FEDERAL TRADE COMMISSION,          )
 5               Plaintiff,              )
 6         vs.                           ) Case No.
 7    QUALCOMM INCORPORATED, a           ) 5:17-cv-00220-LHK-NMC
 8    Delaware corporation,              )
 9               Defendant.              )
10
11
12
13               The videotaped deposition of DR. BERTRAM
14    HUBER, called by the Federal Trade Commission, for
15    examination, taken before Stephanie A. Battaglia, CSR
16    and Notary Public in and for the County of DuPage and
17    State of Illinois, at 191 North Wacker Drive, Suite
18    2700, Chicago, Illinois, on August 8, 2018, 9:16 a.m.
19
20
21
22
23
24
25
Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 3 of 8



                                                                    146
                                 Huber
FTC v. Qualcomm, Inc.                                           8/8/2018

  1   meaning of the respective words and terms used in that
  2   clause you come to the conclusion that it makes a
  3   difference at which level you license.
  4                  Therefore, to give you a direct answer to
  5   my question of whether I believe this FRAND commitment
  6   would require to grant a license to anybody, my clear
  7   answer is, no, it does not, and it does not
  8   deliberately.
  9           Q.     I understand that -- again, I am
 10   paraphrasing, but I understand that your opinion as
 11   set forth in your report is that you said it depends
 12   at the level at which you are licensing, and my
 13   understanding of your opinion is that the FRAND
 14   commitment does not require IPR holders to license at
 15   the component level, is that accurate?
 16           A.     This is accurate, yes.       It does not
 17   require to grant a license at the component level.
 18           Q.     And under your reading of the ETSI IPR
 19   Policy would the policy permit an IPR -- an IPR holder
 20   to assert its patents against a component maker, to
 21   exclude that component maker?
 22           A.     That is probably too general a question
 23   would be necessary to have the specific circumstances,
 24   but basically the fact that the ETSI IPR Policy
 25   especially in its Clause 6.1 states as a requirement


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 4 of 8



                                                                   187
                                 Huber
FTC v. Qualcomm, Inc.                                          8/8/2018

  1   higher royalties?
  2           A.     No, it would not, because it would allow
  3   the patentholder to obtain an appropriate royalty, a
  4   fair and reasonable royalty, because the royalty is
  5   being calculated at the level of the relevant device
  6   where all the positive effects being contributed by
  7   especially network connectivity, universal network
  8   connectivity, comes to life, and that is where it --
  9   why it makes most sense.
 10                  In addition, and I think I have
 11   elaborated on this on various instances, it has been
 12   industry practice all the time, it makes most sense,
 13   it is most practical, and any deviation therefrom is
 14   not impractical but it is really hard to practice at
 15   all because a different regime of licensing at various
 16   levels at mixing various levels of licensing would end
 17   up in a total mess because you cannot all only look at
 18   one single licensor, you have to look at all of them,
 19   and you end up in a nightmare of checking and double
 20   checking what can be licensed, what has been licensed
 21   already, and that is simply why industry has chosen
 22   and stick to that until today that the base for
 23   licensing is the end-user device, and that makes
 24   perfect sense.
 25           Q.     So in the same paragraph you refer to


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 5 of 8



                                                                    188
                                 Huber
FTC v. Qualcomm, Inc.                                          8/8/2018

  1   submissions of ETSI members with proposals relating to
  2   a small and salable practicing unit?
  3           A.     Yes.
  4           Q.     I know we talked about this earlier.          Are
  5   you familiar with any of the cases from U.S. courts
  6   containing guidance on the small and salable patent
  7   practicing unit?
  8           A.     All I know is that there are I think very
  9   rare cases which deal with that, but I am not familiar
 10   with any of these in detail.       As I said, I am not an
 11   expert in U.S. law.
 12           Q.     Would you agree though that a
 13   patentholder seeking damages in a U.S. court would be
 14   bound by the U.S. patent laws and guidance from the
 15   U.S. federal courts?
 16           A.     If you go to court probably the court
 17   will apply the laws of the jurisdiction it is placed
 18   in that for sure.      But here we are talking about FRAND
 19   licensing, we are not talking about patent damages
 20   law, so that is basically two different aspects.
 21   Patent license, negotiated and concluded patent
 22   license is not necessarily guided only by the patent
 23   damages law of this country.       Typically licenses are
 24   portfolio licenses for the whole world so why should
 25   they be guided alone by the court's practices in one


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 6 of 8



                                                                   189
                                 Huber
FTC v. Qualcomm, Inc.                                          8/8/2018

  1   particular country and be it a very important country.
  2           Q.     Turn to Page 32, the second to last
  3   paragraph, it begins with "The fact that the ETSI IPR
  4   Policy does not prescribe specific rules."
  5           A.     Yes.
  6           Q.     The end of that sentence you say, "the
  7   FRAND commitment should be viewed as consistent with
  8   common industry licensing practices."
  9           A.     Yes.
 10           Q.     Is there any basis in the text of the IPR
 11   -- ETSI IPR Policy for the idea that the commitment
 12   should be viewed as consistent with common industry
 13   licensing practices?
 14           A.     Well, coming from the other ends you can
 15   certainly state that would ETSI have been concerned to
 16   change industry practice it would have had to
 17   positively state so.
 18                  ETSI decided not to do so, to the
 19   contrary, to leave the definition of the specific
 20   terms and conditions to be made basis of the license
 21   agreement to the parties and the parties bilateral
 22   negotiation.      And at the same time general industry
 23   practice was there, was existing, and it was generally
 24   known and there was no point where I could recall that
 25   ever anybody advocated for changing existing industry


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 7 of 8



                                                                   190
                                 Huber
FTC v. Qualcomm, Inc.                                          8/8/2018

  1   practice.
  2                  That is why I think it is fair to say
  3   that the fact that there is no specific rules to
  4   deviating from or only rules generally how licensing
  5   complying with FRAND should be done is indicative in
  6   any case that the industry practices as they were
  7   present and they have remained present until the
  8   present day would be understood as being in line with
  9   the ETSI FRAND requirements.
 10           Q.     And the reference to the common industry
 11   licensing practices there, you are referring to the
 12   industry practices when the ETSI IPR Policy was
 13   adopted in 1994, correct?
 14           A.     At that time, yes.
 15           Q.     And do you have an understanding as to
 16   whether -- let me rephrase that.
 17                  Would you agree that in 1994 when the
 18   policy was adopted most handset makers were vertically
 19   integrated?
 20           A.     I am not sure I can answer this.         I would
 21   have to look into this in more detail.         I probably
 22   sitting here today I think I would require some time
 23   to look deeper into this.       I am not sure I can confirm
 24   this.
 25           Q.     If it were the case that most handset


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 937-9 Filed 11/28/18 Page 8 of 8



                                                                    229
                                  Huber
FTC v. Qualcomm, Inc.                                          8/8/2018

  1   STATE OF ILLINOIS)
  2                       ) SS.
  3   COUNTY OF DUPAGE )
  4               I, STEPHANIE A. BATTAGLIA, CSR and Notary
  5   Public in and for the County of DuPage and State of
  6   Illinois, do hereby certify that on August 8, 2018, at
  7   9:16 a.m., at 191 North Wacker Drive, Suite 2700,
  8   Chicago, Illinois, the deponent DR. BERTRAM HUBER
  9   personally appeared before me.
 10              I further certify that the said DR. BERTRAM
 11   HUBER was by me first duly sworn to testify and that
 12   the foregoing is a true record of the testimony given
 13   by the witness.
 14              I further certify that the deposition was
 15   terminated at 5:45 p.m.
 16              I further certify that I am not counsel for
 17   nor related to any of the parties herein, nor am I
 18   interested in the outcome hereof.
 19              In witness whereof, I have hereunto set my
 20   hand and seal of office this 9th of August, 2018.
 21                                   s/Stephanie A. Battaglia
 22                                         Notary Public
 23   CSR No. 084-003337 - Expiration Date:         May 31, 2019.
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
